DETAILED ACTION
The following is responsive to Applicant’s AFCP 2.0 filing dated July 6, 2021 and telephonic communications with Applicant’s Representative conducted on July 7, 2021.  With respect to Applicant’s AFCP 2.0 filing, claims 1, 3, 6, 8–10, 13, 15, and 19 are amended; and claim 21 is newly added.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1, 13, and 19.  Accordingly, claims 1–21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zuha Irfan on July 7, 2021.

In the Claims:  

1. (Currently Amended) A computing system comprising: 
a network interface; 
at least one processor; 
a non-transitory computer-readable medium; and 

receiving, over a first data network, from a first client station associated with a first user, a request to create an organization-level Work Breakdown Structure ("WBS"); 
determining that the first user is authorized to create the organization-level WBS; 
based on determining that the first user is authorized to create the organization-level WBS, automatically enabling the first user to input data defining the organization-level WBS that comprises a first set of customized WBS codes for use in breaking down work by causing the first client station to present a first set of graphical user interface ("GUI") views for inputting the data defining the organization-level WBS, wherein the data defining the organization-level WBS comprises data defining (i) an organization-level template for the first set of customized WBS codes that includes a first given customized sequence of two or more WBS variables that are concatenated together, (ii) a respective, organization-level set of possible values for each of the two or more WBS variables specified in the organization-level template, and (iii) for each WBS variable specified in the organization-level template, a respective first set of associated access permissions; 
receiving, from the first client station, the data defining the organization-level WBS; 
after receiving the data defining the organization-level WBS, (i) storing the data defining the organization-level WBS and (ii) automatically imposing restrictions on editing of the data defining the organization-level WBS 

based on the respective first set of associated access permissions, determining that the second user is (i) authorized to access only a given subset of customized WBS codes in the first set, (ii) restricted from accessing any other customized WBS codes in the first set, and (iii) authorized to create the project-level WBS based on the given subset of customized WBS codes; 
after determining that the second user is authorized to create the project-level WBS based on the given subset of customized WBS codes: 
based on (a) the data defining the organization-level WBS and (b) the given subset of customized WBS codes in the first set, generating an initial project- level WBS for the given construction project that defines (i) an initial project-level template for the second set of customized WBS codes that includes a second given customized sequence of two or more WBS variables that are concatenated together and (ii) an initial respective, project-level set of possible values for each of the two or more WBS variables specified in the initial project-level template; and 
automatically enabling the second user to input data defining the project-level WBS by causing the second client station to present a second set of GUI views for inputting the data defining the project-level WBS, wherein the data defining the project-level WBS comprises (i) data defining one or more modifications to the initial project-level WBS and (ii) for each WBS code in the 
receiving, from the second client station, the data defining the project-level WBS; 
after receiving the data defining the project-level WBS, (i) storing the data defining the project-level WBS and (ii) automatically imposing restrictions on editing of the data defining the project-level WBS 
receiving, over a third data network, from a third client station associated with a third user, a request to view the project-level WBS; 
based on the respective second set of associated access permissions, determining that the third user (i) is authorized to access a first subset of customized WBS codes in the second set and (ii) is restricted from accessing a second subset of customized WBS codes in the second set; and 
automatically enabling the third user to use the first subset, but not the second subset, of customized WBS codes in the second set to manage one or more aspects of the given construction project by causing the third client station to present a third set of GUI views for using the first subset of customized WBS codes to manage one or more aspects of the given construction project.


receiving, over a first data network, from a first client station associated with a first user, a request to create an organization-level Work Breakdown Structure ("WBS"); 
determining that the first user is authorized to create the organization-level WBS; 
based on determining that the first user is authorized to create the organization-level WBS, automatically enabling the first user to input data defining the organization-level WBS that comprises a first set of customized WBS codes for use in breaking down work by causing the first client station to present a first set of graphical user interface ("GUI") views for inputting the data defining the organization-level WBS, wherein the data defining the organization-level WBS comprises data defining (i) an organization-level template for the first set of customized WBS codes that includes a first given customized sequence of two or more WBS variables that are concatenated together, (ii) a respective, organization-level set of possible values for each of the two or more WBS variables specified in the organization-level template, and (iii) for each WBS variable specified in the organization-level template, a respective first set of associated access permissions; 
receiving, from the first client station, the data defining the organization-level WBS; 
after receiving the data defining the organization-level WBS, (i) storing the data defining the organization-level WBS and (ii) automatically imposing restrictions on editing of the data defining the organization-level WBS 

based on the respective first set of associated access permissions, determining that the second user is (i) authorized to access only a given subset of customized WBS codes in the first set, (ii) restricted from accessing any other customized WBS codes in the first set, and (iii) authorized to create the project-level WBS based on the given subset of customized WBS codes; 
after determining that the second user is authorized to create the project-level WBS based on the given subset of customized WBS codes: 
based on (a) the data defining the organization-level WBS and (b) the given subset of customized WBS codes in the first set, generating an initial project-level WBS for the given construction project that defines (i) an initial project-level template for the second set of customized WBS codes that includes a second given customized sequence of two or more WBS variables that are concatenated together and (ii) an initial respective, project-level set of possible values for each of the two or more WBS variables specified in the initial project-level template; and 
automatically enabling the second user to input data defining the project-level WBS by causing the second client station to present a second set of GUI views for inputting the data defining the project-level WBS, wherein the data defining the project-level WBS comprises (i) data defining one or more modifications to the initial project-level WBS and (ii) for each WBS code in the 
receiving, from the second client station, the data defining the project-level WBS; 
after receiving the data defining the project-level WBS, (i) storing the data defining the project- level WBS and (ii) automatically imposing restrictions on editing of the data defining the project-level WBS 
receiving, over a third data network, from a third client station associated with a third user, a request to view the project-level WBS; 
based on the respective second set of associated access permissions, determining that the third user (i) is authorized to access a first subset of customized WBS codes in the second set and (ii) is restricted from accessing a second subset of the second set of customized WBS codes in the second set; and 
automatically enabling the third user to use the first subset, but not the second subset, of customized WBS codes in the second set to manage one or more aspects of the given construction project by causing the third client station to present a third set of GUI views for using the first subset of customized WBS codes to manage one or more aspects of the given construction project.


receive, over a first data network, from a first client station associated with a first user, a request to create an organization-level Work Breakdown Structure ("WBS"); determine that the first user is authorized to create the organization-level WBS; 
based on determining that the first user is authorized to create the organization-level WBS, automatically enable the first user to input data defining the organization-level WBS that comprises a first set of customized WBS codes for use in breaking down work by causing the first client station to present a first set of graphical user interface ("GUI") views for inputting the data defining the organization-level WBS, wherein the data defining the organization-level WBS comprises data defining (i) an organization-level template for the first set of customized WBS codes that includes a first given customized sequence of two or more WBS variables that are concatenated together, (ii) a respective, organization-level set of possible values for each of the two or more WBS variables specified in the organization-level template, and (iii) for each WBS variable specified in the organization-level template, a respective first set of associated access permissions; 
receive, from the first client station, the data defining the organization-level WBS; 
after receiving the data defining the organization-level WBS, (i) store the data defining the organization-level WBS and (ii) automatically impose restrictions on editing of the data defining the organization-level WBS 

based on the respective first set of associated access permissions, determine that the second user is (i) authorized to access only a given subset of customized WBS codes in the first set, (ii) restricted from accessing any other customized WBS codes in the first set, and (iii) authorized to create the project-level WBS based on the given subset of customized WBS codes; 
after determining that the second user is authorized to create the project-level WBS based on the given subset of customized WBS codes: 
based on (a) the data defining the organization-level WBS and (b) the given subset of customized WBS codes in the first set, generate an initial project-level WBS for the given construction project that defines (i) an initial project-level template for the second set of customized WBS codes that includes a second given customized sequence of two or more WBS variables that are concatenated together and (ii) an initial respective, project-level set of possible values for each of the two or more WBS variables specified in the initial project-level template; and 
automatically enable the second user to input data defining the project-level WBS by causing the second client station to present a second set of GUI views for inputting the data defining the project-level WBS, wherein the data defining the project-level WBS comprises (i) data defining one or more modifications to the initial project-level WBS and (ii) for each WBS code in the 
receive, from the second client station, the data defining the project-level WBS; 
after receiving the data defining the project-level WBS, (i) store the data defining the project-level WBS and (ii) automatically impose restrictions on editing of the data defining the project-level WBS 
receive, over a third data network, from a third client station associated with a third user, a request to view the project-level WBS; 
based on the respective second set of associated access permissions, determine that the third user (i) is authorized to access a first subset of customized WBS codes in the second set and (ii) is restricted from accessing a second subset of customized WBS codes in the second set; and 
automatically enable the third user to use the first subset, but not the second subset, of customized WBS codes in the second set to manage one or more aspects of the given construction project by causing the third client station to present a third set of GUI views for using the first subset of customized WBS codes to manage one or more aspects of the given construction project.

REASONS FOR ALLOWANCE
Claims 1–21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s AFCP 2.0 amendments are sufficient to overcome the previous objection to claims 1, 3, 6, 8, 13, 15, and 19 for informalities.  Accordingly, the previous objection to claims 1, 3, 6, 8, 13, 15, and 19 is withdrawn.
Applicant’s AFCP 2.0 amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s AFCP 2.0 amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, the additional elements, including “causing the first client station to present a first set of graphical user interface (“GUI”) views”, “causing the second client station to present a second set of GUI views”, and “automatically enabling the third user to use the first subset, but not the second subset, of customized WBS codes in the second set to manage one or more aspects of the given construction project by causing the third client station to present a third set of GUI views”, amount to an unconventional arrangement of additional elements under Step 2B.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 101 is withdrawn.
As noted on pages 3–4 of the Final Office Action mailed May 6, 2021, when considered in view of the claim as a whole, the prior art of record, either alone or in any .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623